State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 13, 2014                   D-74-14
___________________________________

In the Matter of JON C. COOPER,
   an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,
                    Petitioner;             MEMORANDUM AND ORDER

JON C. COOPER,
                    Respondent.

(Attorney Registration No. 2594471)
___________________________________


Calendar Date:   October 14, 2014

Before:   Garry, J.P., Rose, Lynch, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for petitioner.

     Jon C. Cooper, respondent pro se.

                             __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1994.
He was convicted in the United States District Court for the
District of Columbia, upon his guilty plea, of one count of
federal tax evasion (26 USC § 7201), a federal felony that has
been defined as a "serious crime" (Judiciary Law § 90 [4] [d];
see Matter of Uhl, 88 AD3d 1052, 1052 [2011], appeal dismissed 19
NY3d 941 [2012]). Respondent does not dispute that, after he and
an accomplice defrauded an airline company of $1 million,
respondent failed to report at least $448,727 of the proceeds of
that scheme on his federal tax return. On March 6, 2014,
                              -2-                D-74-14

respondent was sentenced to 18 months in prison, to be followed
by three years of supervised release. The sentencing court
further ordered respondent to pay restitution to the defrauded
airline and the federal government in the total amount of
$1,140,109.86.

      Petitioner now moves for an order imposing final discipline
pursuant to Judiciary Law § 90 (4) (g). Respondent does not
contest the propriety of the motion.

      Under the circumstances presented, and considering the
serious criminal conduct committed by respondent (see e.g. Matter
of Kerekes, 95 AD3d 1431, 1432 [2012]; Matter of Richichi, 52
AD3d 1109, 1109 [2008]), we conclude that he should be disbarred
in this state.

     Garry, J.P., Rose, Lynch, Devine and Clark, JJ., concur.



      ORDERED that petitioner's motion is granted; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give another opinion as to the law or its
application, or any advice in relation thereto; and it is further
                              -3-                  D-74-14

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court